 In the Matter of BELMONT RADIO CORPORATION, EMPLOYERandLOCAL1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F.L., PETITIONERCase No. 13-RC-118SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 21, 1949On January 21, 1949, pursuant to a Decision and Direction of Elec-tion 1 issued by the Board herein, an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Thirteenth Region (Chicago, Illinois), among the employeesof the Employer in the unit found appropriate.Upon the conclusionof the election, a Tally of Ballots was furnished the parties in accord-ance with the Rules and Regulations of the Board.The Tally ofBallots shows that of approximately 781 eligible voters, 605 cast bal-lots, of which 8 were void, 229 were for the IBEW, 95 for the Inde-pendent, 49 for neither, and 224 were challenged.On January 26, 1949, as supplemented on January 28, 1949, theIndependent filed objections to the conduct of the election, allegingthat the Employer had engaged in certain conduct which affected theresults of the election.On February 21, 1949, the Board, acting upon the motion there-tofore filed by David B. Rothstein, attorney for certain striking em-ployees who cast challenged ballots in the election, herein called theIntervenors, permitted the Intervenors through their attorney tointervene herein but limited such intervention to matters directly con-cerned with the disposition of their challenged ballots.On February 25, 1949, the Regional Director, having investigatedthe objections of the Independent and the validity of the challengedballots, issued and duly served on the parties his Report on Objections1 81 N. L.R. B. 23.83 N. L.R. B., No. 5.45 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Challenged Ballots.With respect to the objections of the In-dependent, the Regional Director found that the Employer was notguilty of acts affecting the election results.As to the 226 2 challengedballots, the Regional Director found that they were all cast by voterswhose names were not on the Employer's list of eligible voters and thatall the challenges were made by the Board agent.As to the eligibilityto vote of the individuals who cast challenged ballots, the RegionalDirector found as follows: (1) Darlene Bailey, Hazel Gullett, CoraSmall, and Victor Vacsvilas were eligible voters whose names wereinadvertently omitted from the eligibility list, (2) Alexander Presleywas not employed on the eligibility date and therefore was ineligibleto vote, and (3) the ballots of the 221 voters whose names are listedon Appendix A attached hereto were invalid because they were cast byeconomic strikers whose jobs had been permanently filled prior tothe election eligibility date and who therefore were not entitledto reinstatement.On the basis of these findings,-the Regional Director recommendedthat the objections of the Independent be overruled, that the challengesto the ballots of Bailey, Gullet, Small, and Vacsvilas be overruled, andthat the challenges to the ballots of Presley and the 221 strikers besustained.On March 9,1949, the Intervenors filed Exceptions to the Report onChallenged Ballots excepting only to the Regional Director's findings'with respect to the challenged ballots cast by the "221 striking employ-ees.3None of the parties has excepted to the other findings and recom-mendations of the Regional Director. - Accordingly, we hereby adoptthe Regional Director's recommendations regarding the objections ofthe Independent and overrule them.We also hereby adopt his recom-mendations regarding the disposition of the ballots of Bailey, Gullett,Small, Vacsvilas, and Presley, and overrule the challenges to the bal-lots of Bailey, Gullett, Small, and Vacsvilas, and sustain the challengeto the ballot of Presley.The challenged ballots cast by the 221 striking employees listed inAppendix A.The Regional Director's investigation discloses thefollowing undisputed facts with respect to the strike which occurredat the Employer's plant :zThe Regional Director's Report discloses that there were in fact 226 challenged ballotsand not 224 as is indicated in the Tally of Ballots.J In a telegram to the Board,the Employer contended that the Intervenors had nostanding to file exceptions in this case because they are not parties to the proceeding.The Intervenors acquired the status of parties when the Board in its discretion permittedthem to intervene herein, albeit their intervention was limited to matters dealing withthe disposition of their challenged ballots.As to these matters, therefore,they areentitled to file exceptions.Since these exceptions are directed to the Regional Director'sEndings which deal with the challenged ballots, we shall entertain them. BELMONT RADIO CORPORATION47Since 1940, the Employer's employees were represented by the UEin their dealings with the Employer.On July 16, 1948, a strike wascalled as a result of a dispute between the Employer and the UE overthe terms of a new contract. The strike is still in effect.Althoughoperations at the plant ceased when the strike got under way, theywere resumed on August 16, 1948.On August 6, 16, and September3, 1948, respectively, the Employer sent letters to all the strikers in-viting them to return to work.There were 466 employees in theappropriate unit when the strike began and more than one-half of'these employees accepted the Employer's offer and were reinstatedbefore the election.After the plant reopened, the Employer' com-menced to recruit new workers to replace the employees who remainedon strike.The replacements were all advised, through 'newspaperadvertisements, at hiring interviews, and at 2 plant meetings, that theirjobs were permanent.The Employer carefully screened all applicantsfor jobs of a skilled and semi-skilled nature before hiring them andit undertook to train some of those who did not have the necessaryqualifications.The replacements all live within the customary re-cruitment area of the Employer and many of them were brought tothe plant by other employees.By December 13, 1948, the Employerhad replaced all strikers and whatever hiring was done after that datewas due to normal turn-over.Of the 221 strikers whose names are listed in Appendix A, only 7applied for reinstatement.Their applications were all made afterDecember 13, 1948.Of the 7, 5 were refused reinstatement and 2were hired after January 1, the election eligibility date.On the basis of these facts, the Regional Director concluded that asof the eligibility date none of the 221 strikers whose names appear onAppendix A were eligible voters because they were not entitled to rein-statement.This conclusion is based on the finding that these strikerswere permanently replaced by December 13, 1948.In their exceptions, the Intervenors contend that the replacementsdo not constitute a stable working force of permanent employees. TheRegional Director's Report discloses that on December 13, 1948, therewere 760 employees in the bargaining unit, and that this number de-clined to 619 on the day of the election, and to 429 on February 21,1949.When the strike occurred at the Employer's plant there were466 employees in the bargaining unit. It further appears that sincethe summer of 1948, there has been a reduction in the demand for theEmployer's products and that other members in the Employer's in-dustry are also feeling this decline.The Regional Director concluded,after investigating the Employer's business that there was a degree ofstability in the number of employees on the Employer's pay roll. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn their exceptions, the Intervenors also refer to various affidavitsand documentary evidence submitted by them to the Regional Directorwhich allegedly establish that the strikers are still employees of theEmployer within the meaning of the Act. In his Report, the RegionalDirector noted this evidence but rejected it upon the ground that thequestion of whether the strikers are eligible voters does not turn uponwhether or not they are employees within the meaning of the Act,but rather upon whether they are entitled to reinstatement.We are of the opinion that the Regional Director's findings and con-clusions with respect to the voting eligibility of the strikers are proper.The strike here involved is an economic one and while it was in effect,all the strikers' positions were permanently filled by December 13,1948.Therefore, under well-established precedent,4 none of thestrikers was entitled to reinstatement after that date. _ As Section 9(c) (3) of the Act, as amended, specifically provides that "Employeeson strike who are not entitled to reinstatement shall not be eligible tovote," it follows that the 221 strikers are not eligible voters.5We shall,therefore, adopt the Regional Director's recommendations regardingthe disposition the challenges to the ballots cast by the strikers whosenamesappear in Appendix A and sustain the challenges to theirballots.Since the challenged ballots of the four employees whom we havefound to be eligible voters do not affect the election results, we shallnot order that they be opened and counted.In view of the foregoing and as the Tally shows that a majority ofballots cast were for the Petitioner, we shall certify it as the collectivebargaining representative of employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is HEREBYCERTIFIEDthat Local 1031, International Brother-hood of Electrical Workers has been designated and selected by amajority of the employees of Belmont Radio Corporation, Chicago,Illinois, in the unit heretofore found by the Board to be appropriateas their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, the said organization isthe exclusive representative of all the employees in such unit for thepurposes of collective bargaining, with respect to rates of pay, wages,hours of employment, and other conditions of employment.CHAIRMAN HERZOG and MEMBER GRAY took no part in the considera-tion of the above Supplemental Decision and Certification of Repre-sentatives.4N. L. R B. v. Mackay Radio and Telegraph Company,304 U. S. 333."Matter of Pipe Machinery Company,79N. L.R. B. 1322.